
	

113 SRES 181 ATS: Recognizing the sesquicentennial of West Virginia and commemorating its history, people, and culture.
U.S. Senate
2013-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 181
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2013
			Mr. Rockefeller (for
			 himself and Mr. Manchin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the sesquicentennial of West
		  Virginia and commemorating its history, people, and culture.
	
	
		Whereas Alexander Spotswood, Lieutenant Governor of
			 Virginia, led a westward expedition in 1716, claiming land beyond the Allegheny
			 Mountains for King George I;
		Whereas early settlement of present-day West Virginia
			 began in the Eastern Panhandle, with development of western areas to
			 follow;
		Whereas slave abolitionist John Brown launched an
			 ill-fated raid on a United States arsenal in Harpers Ferry in 1859 and was
			 later convicted of treason, conspiracy, and murder in nearby Charles Town,
			 inflaming anti- and pro-slavery factions in the North and the South;
		Whereas citizens in the region opposed the decision of
			 Virginia during the Civil War to secede from the United States;
		Whereas West Virginia was admitted to the Union by
			 Congress on June 20, 1863, following a proclamation by President Abraham
			 Lincoln, making it the only State created from the Civil War;
		Whereas the bold decision of those first West Virginians
			 resonates today with the words of the official State motto, Montani
			 Semper Liberi, meaning West Virginians Are Always
			 Free;
		Whereas West Virginia is the only state located entirely
			 within the Appalachian Mountains;
		Whereas the industries in West Virginia are wedded to its
			 land, supplying 15 percent of the coal in the United States, forging steel,
			 producing timber, and fostering a present-day boom in natural gas production,
			 and to its innovations including burgeoning biometrics and automotive
			 industries;
		Whereas the workers of West Virginia are the salt of the
			 earth and set hard work as a cornerstone of a life rich with pride, especially
			 its miners who daily travel deep underground to mine the coal that keeps the
			 United States humming;
		Whereas the sense of patriotism in West Virginia runs deep
			 and true, as the State has the highest number of men and women per capita
			 serving the United States in the Armed Forces and a population of veterans
			 wholly dedicated to making sure all who serve are supported;
		Whereas the communities in West Virginia exemplify the
			 phrase neighbor helping neighbor;
		Whereas the awe-inspiring landscapes of the Mountain State
			 grant residents and tourists the chance to climb mountains, fish streams, hunt
			 in forests, raft rapids, and traverse trails, making tourism one of the
			 preeminent economic drivers of the State;
		Whereas West Virginia is home to the longest steel arch
			 bridge in the world, the New River Gorge Bridge, which spans 1,815 feet over
			 the New River Canyon, and the highest peak in the State is Spruce Knob, sitting
			 at 4,861 feet above sea level;
		Whereas West Virginia has seen important inventions,
			 including the first steamboat, the first iron furnace, the first electric
			 railroad, the first glass plant, and the first pottery plant;
		Whereas the heritage of West Virginia can be felt in its
			 handmade creations, from quilts and woodwork to dinnerware and paintings, heard
			 in its mountain music, from hometown jamborees to fiddle-playing on front
			 porches and songs from well-worn hymnals, and enjoyed in its unique cuisine,
			 from pepperoni rolls to wild ramps and buckwheat cakes with sausage;
		Whereas many icons hold their roots in West Virginia, from
			 General Thomas Stonewall Jackson to Nobel Prize-winning author
			 Pearl S. Buck, educational leader Booker T. Washington, Mother’s Day founder
			 Anna Jarvis, and Brigadier General Charles Chuck Yeager;
			 and
		Whereas, during a rainy centennial celebration on the
			 front steps of the Capitol of West Virginia in Charleston on June 20, 1963,
			 President John F. Kennedy proclaimed, The sun does not always shine in
			 West Virginia but the people always do: Now, therefore, be it
		
	
		That the Senate—
			(1)observes the
			 sesquicentennial of West Virginia; and
			(2)celebrates the
			 remarkable heritage and contributions of the people of West Virginia.
			
